•CANTY. J.
I concur in the result arrived at in the first division of the foregoing opinion, for the following reasons: The probate court heard the petition for allowing the final account, and filed an order allowing the same. It affirmatively appears by the return from the probate court to the district court that the notice of appeal from Hn'« •order was duly served in proper time. In the same return appears an order of the probate judge reciting that the appellants appeared in that court on the hearing of the petition for the allowance of the final account, and “made no objection to the allowance thereof, but approved of the same, and consented that an order might be made .allowing the same,” and that, therefore, they are not aggrieved, and *16their appeal “is hereby disallowed.” A trial was had in the district court on this appeal on the merits.
A motion was made to dismiss the appeal, on the ground “that no notice of appeal was served on the administrator.” The motion .was denied. The settled case states that it contains all the evidence received and all the proceedings had on that trial. Then the record sufficiently discloses jurisdiction in the district court, and that court, and not the probate judge, had jurisdiction to determine whether or not the appellants were aggrieved or were in a position to maintain their appeal. If the district court erred in making the fourth finding of fact and the conclusion of law that the appeal should be dismissed, it was error without prejudice, because the court ordered judgment of affirmance on the merits, and judgment was entered accordingly, which ignored said fourth finding, and, in effect, set aside the conclusion of law that the appeal should be dismissed.
I concur in the result arrived at in the second division of the opinion, and in the interpretation given therein to the sixth subdivision of said section 4471, but not in all that is said as to the interpretation of the rest of that section.